Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
	In regard to independent claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest “(2) an upstream connector comprising a first branch, a second branch, a third branch, and an upstream lead conductor, wherein the spray capillary is positioned within the upstream connector,” and “(3) a downstream connector comprising a first branch, a second branch, a third branch, and a conductive interface, wherein the tapered discharge end of the spray capillary is positioned within the downstream connector such that the tapered discharge end of the spray capillary is inserted into the first branch and exits from the second branch, wherein the third branch of the downstream connector inlet is configured to receive a conductive liquid”; recited together in combination with the totality of particular features/limitations recited therein. 
In regard to independent claim 8, the prior art taken either singly or in combination fails to anticipate or fairly suggest “providing… (2) an upstream connector comprising a first branch, a second branch, a third branch, and an upstream lead conductor, wherein the spray capillary is positioned within the upstream connector ” and “(3) a downstream connector comprising a first branch, a second branch, a third branch, and a conductive interface, wherein the tapered discharge end of the spray capillary is positioned within the downstream connector such that the tapered discharge end of the spray capillary is inserted into the first branch and exits from the second branch, wherein the third branch of the downstream connector inlet is configured to receive a conductive liquid”; recited together in combination with the totality of particular features/limitations recited therein.
Closest prior art found is to Dovichi (20150233877) who teaches an ESI spray capillary with multiple branches and a conductive sheath liquid, but fails to teach both downstream and upstream connectors with the limitations recited above. Other art cited is in the same field of endeavor but similarly fails to teach the recited claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384. The examiner can normally be reached generally M-F, 9-5..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BROOKE PURINTON
Examiner
Art Unit 2881



/BROOKE PURINTON/Primary Examiner, Art Unit 2881